Opinion issued May 14, 2009





     





In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00506-CR




GENEVA FOSTER, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 262nd District Court
Harris County, Texas
Trial Court Cause No. 1136511




MEMORANDUM OPINION

           Appellant, Geneva Foster , pleaded guilty without an agreed recommendation
as to punishment with the State to the offense of injury to a child as alleged in the
indictment, by failing to seek medical attention in a timely manner for her child and
by failing to provide reasonable nourishment for the child.
  After a pre-sentencing
investigation and an evidentiary hearing, the trial court assessed punishment at
confinement for 20 years.
  We affirm.            
          Appellant’s counsel on appeal has filed a brief stating that the record  presents 
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87 S.
Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
          Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having independently
reviewed the record and counsel’s brief, we agree that the appeal is frivolous and
without merit, and the record presents no reversible error.  See Bledsoe v. State, 178
S.W.3d 824, 826–27 (Tex. Crim. App. 2005). 
          We affirm the judgment of the trial court and grant counsel’s motion to
withdraw.
   Attorney Allen Isbell must immediately send the notice required by
Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the Clerk
of this Court.
          Any pending motions are denied as moot.
PER CURIAM
Panel consists of Justices Taft, Bland, and Sharp.
Do not publish.  Tex. R. App. P. 47.2(b).